DETAILED ACTION
This Application is a Divisional of U.S. Application No. 15/588,567, now U.S. Patent No. 10/611,989.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “exposing a pretreated wine beverage to an ion exchange matrix . . .” renders the claim indefinite.  It is not clear what properties define a pretreated wine beverage.  Is a pretreated wine beverage any wine beverage that has not been exposed to the claimed treatment steps or is a grape juice that has not been processed into wine?
Regarding claim 16, the recitation “wherein the reduced concentration of tannin” renders the claim indefinite because there is no antecedent basis for the term “tannin.”  Claim 13, from which claim 16 depends only requires a reduction in concentration of tyramine, putrescine, or cadaverine.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Horák et al. (“Procedure to Reduce Sulphite in Wine with Anion-Exchange Resin”,  Acta Universitatis Agriculturae Et Silviculturae Mendelianae Brunensis, Volume LX, Number 8, (2012), pp.79-85).
Regarding claims 1 and 4, Horák et al. disclose a reduced sulphite wine (Abstract).  Horák et al. disclose the reduced sulphite wine is made by exposing wine to an anion exchange resin (p. 80/Preparation of anion-exchange resin, Treatment of wine).  
While Horák et al. disclose a reduced sulphite wine made using anion exchange resin (i.e., having reduced concentration of anionic constituent), the reference is silent with respect to a process of exposing a wine beverage to an ion exchange resin comprising a mixture of cation and anion exchange media.
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (MPEP §2113).  Here, the product in the product-by-process claims is obvious from the product of Horák et al. (i.e., wine having reduced sulphite content), therefore the claim is unpatentable even thought the product of Horák et al. was made by a different process.  
Given Horák et al. disclose treating wine with an ion-exchange process, it necessarily follows the conductivity value of the treated wine would be equal to or greater than the untreated wine.
Regarding claim 2, Horák et al. disclose all of the claim limitations as set forth above.  Horák et al. disclose wine (i.e., pre-treated wine beverage after production – p. 81/Treatment of wine).  The reference is silent with respect to “after bottling.”  
Given bottling is merely a mechanism to store the wine, it would have been obvious to one of ordinary skill in the art to have stored the wine for use in the process of  Horák et al. in any type of vessel, including a bottle, and arrived at the present invention.
 Regarding claims 5 and 6, Horák et al. disclose all of the claim limitations as set forth above.  Horák et al. disclose the wine, prior to treatment with the anion-exchange resin, comprised 563 mgL-1 (i.e., 563 ppm) total SO2 (p. 80/Treatment of wine).  Horák et al. disclose that after treatment with the anion-exchange resin, the wine comprised 97 mgL-1 (i.e., 97 ppm) SO2 (Abstract)(i.e., about 83% reduction in total SO2 content to less than 300 ppm).
Regarding claim 7, Horák et al. disclose all of the claim limitations as set forth above.  While Horák et al. disclose a reduction in total SO2 content of wine by exposing the wine to an anion-exchange the reference is silent with respect to reducing the concentration in the treated wine to 50 ppm or less.
Given Horák et al. disclose a linear relationship between the amount of SO2 removed and the amount of anion-exchange resin applied, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to have adjusted, in routine processing, the amount of added resin to obtain the desired SO2 reduction, including to a value of 50 ppm.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Horák et al. (“Procedure to Reduce Sulphite in Wine with Anion-Exchange Resin”,  Acta Universitatis Agriculturae Et Silviculturae Mendelianae Brunensis, Volume LX, Number 8, (2012), pp.79-85) as applied to claim 1, and further in view of Jarisch et al. (“Mini Review – Wine and Headache”, International Archives of Allergy and Immunology, Vol. 110, No. 1, 1996, Abstract only).
Regarding claim 3, Horák et al. disclose all of the claim limitations as set forth above.  Horák et al. is silent with respect to anti-allergenic ingredients.
Jarisch et al. teach that headache can be induced by histamine in wine in subjects who suffer from histamine intolerance (Abstract).  Jarisch et al. teach that a histamine-free diet is the treatment of choice (Abstract).  However, antihistamine (H1 blocker) is also recommended (Abstract).
Horák et al. and Jarisch et al. are combinable because they are concerned with the same field of endeavor, namely allergenic components of wine.  Given Jarisch disclose wine is known to comprise histamines, since Jarisch disclose treating allergenicity to histamines with anti-histamines, the skilled artisan would have been motivated to add antihistamines directly to the wine of Horák et al. in order to reduce the incidence of headache from the histamines in the wine.  

Claims 1, 2 and 4-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (GB 2 292 157 A).
Regarding claim 1, Jones discloses a treated fermented beverage, e.g., wine, prepared by subjecting a fermented beverage to ion-exchange to remove unwanted flavors (Abstract, page 3/paragraph 5).  Jones discloses that the mixed resin is added to the fermented beverage and agitated as to keep the resins in suspension for a time sufficient to remove the unwanted flavors (page 5-6/paragraph 5).  Jones discloses wherein the ion-exchange material is a mixture of a cationic resin and an anionic resin (page 4-5/paragraph 7).  Jones discloses that the ion-exchange material can be a resin comprising a strong acid cation(H+) and a strong base anion (OH-) (page 4/paragraph 6).  Jones also discloses that the resin can be a weak resin (page 4/paragraph 6).
While Jones discloses treating a fermented beverage, e.g., wine, using ion-exchange to reduce unwanted flavors, wherein the ion-exchange matrix comprises a mixture of cation and anion exchange media, the reference is silent with respect to the form of the cation and anion exchange media.  
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (MPEP §2113).  Here, the product in the product-by-process claims is obvious from the product of Jones, therefore the claim is unpatentable even though the product of Jones et al. was made by a slightly different process.  
Given Jones discloses treating wine with an ion-exchange process, wherein the ion-exchange comprises a mixture of cationic and anionic media, it necessarily follows the conductivity value of the treated wine would be equal to or greater than the untreated wine.
Regarding claim 2, Jones discloses all of the claim limitations as set forth above.  Jones discloses wine.  The reference is silent with respect to “after bottling.”  
Given bottling is merely a mechanism to store the wine, it would have been obvious to one of ordinary skill in the art to have stored the wine for use in the process of  Jones in any type of vessel, including a bottle, and arrived at the present invention.
Regarding claims 4-17, Jones discloses all of the claim limitations as set forth above.  Jones is directed generally to a method of removing unwanted flavors from fermented beverages.
Given Jones discloses a fermented beverage, e.g., wine, treated with an ion-exchange resin wherein the ion-exchange media comprises a mixture of cationic and ionic media, it necessarily follows that the treated fermented beverage would have a reduced concentration of sulfites, histamine, tyramine, and tannin as claimed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759